Case: 19-11853   Date Filed: 08/24/2020   Page: 1 of 4



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11853
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:18-cr-00007-ODE-JKL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus


QUINTAVIOUS OBIE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (August 24, 2020)

Before WILSON, NEWSOM, and LUCK, Circuit Judges.

PER CURIAM:
               Case: 19-11853    Date Filed: 08/24/2020    Page: 2 of 4



      Quintavious Obie appeals his convictions for two counts of sex trafficking

and one count of conspiracy to commit witness tampering. On appeal, he argues

that the district court abused its discretion in denying him an evidentiary hearing to

consider his pro se motion to withdraw his guilty plea.

      “[T]here is no absolute right to withdraw a guilty plea prior to imposition of

a sentence.” United States v. Buckles, 843 F.2d 469, 471 (11th Cir. 1988).

Defendants seeking to withdraw a guilty plea before sentencing must show that

there is a fair and just reason for doing so. Fed. R. Crim. P. 11(d)(2)(B). We

review the denial of a request to withdraw a guilty plea for abuse of discretion.

Buckles, 843 F.2d at 470. There is no abuse of discretion in denying a motion to

withdraw unless the denial is “arbitrary or unreasonable.” United States v. Weaver,

275 F.3d 1320, 1327 n.8 (11th Cir. 2001).

      We also review a district court’s refusal to hold an evidentiary hearing for

abuse of discretion. United States v. Stitzer, 785 F.2d 1506, 1514 (11th Cir. 1986).

When a district court conducts extensive, “careful[,] and detailed” Rule

11 inquiries before accepting the plea, those inquiries weigh heavily against

finding an abuse of discretion. Stitzer, 785 F.2d at 1514 & n.4; United States v.

Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006) (per curiam).

      The district court did not abuse its discretion here. The court conducted an

extensive Rule 11 inquiry, during which it confirmed that Obie committed the


                                          2
               Case: 19-11853     Date Filed: 08/24/2020    Page: 3 of 4



crimes alleged, was not under any influence, and knew he was sacrificing certain

rights. To be sure, Obie generally alleges that his attorney “pressured him” to

accept the plea. But these allegations are vague, and in any event, the district court

made sufficient Rule 11 inquiries after the points in which Obie claims that he was

pressured. As a result, the court did not abuse its discretion in denying withdrawal,

see Weaver, 275 F.3d at 1328 n.8, or in denying a hearing. See Stitzer, 785 F.2d at

1514 n.4; Brehm, 442 F.3d at 1298.

      Obie says that United States v. Norman compels a different result. See 736

F. App’x 223 (11th Cir. 2018) (per curiam). It does not. To start, Norman is

unpublished and nonbinding. See 11th Cir. R. 36-2. And at any rate, the defendant

in Norman made pointed factual allegations that undermined the voluntariness of

his plea: He alleged that his attorney deceived him into accepting the guilty plea to

avoid going to trial, a claim that the record did not contradict. Norman, 736 F.

App’x at 227. What’s more, we noted that “typically” Norman’s factual

allegations would not warrant a finding that the court abused its discretion. Id.

Norman’s case was unique because the district court did not conduct sufficient

Rule 11 inquiries after the point in which Norman claimed his attorney pressured

him to take the plea. Id. In contrast, Obie’s case falls into the “typical” line of

cases we described in Norman: One in which the judge’s extensive Rule 11

inquiries assured the voluntariness of the plea.


                                           3
     Case: 19-11853   Date Filed: 08/24/2020   Page: 4 of 4



AFFIRMED.




                              4